      Case 4:20-cv-00026-BRW Document 87 Filed 09/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DONOVAN HENDERSON                                                              PLAINTIFF
ADC #104041

V.                            NO. 4:20-cv-00026-BRW-ERE

WILLIAM BENTON, et al.                                                      DEFENDANTS

                                      JUDGMENT

     Consistent with the order entered today, this case is DISMISSED with prejudice.

     IT IS SO ORDERED this 7th day of September, 2021.



                                                      Billy Roy Wilson__________________
                                                      UNITED STATES DISTRICT JUDGE
